  Case 2:17-cv-00118-RSB-BWC Document 96 Filed 12/17/20 Page 1 of 1



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF GEORGIA
                             BRUNSWICK DIVISION

 SHANESIA JAUDON,

               Plaintiff,                                CIVIL ACTION NO.: 2:17-cv-118

        v.

 ROBERT C. SASSER, in their individual and
 official capacities as Officers of the Glynn
 County Police Department; MIKE THOMAS,
 in their individual and official capacities as
 Officers of the Glynn County Police
 Department; TIMOTHY
 HOLLINGSWORTH, in their individual and
 official capacities as Officers of the Glynn
 County Police Department; DETECTIVE
 MATTHEW J. DOERING, in his individual
 and official capacity as Chief of the Glynn
 County Police Department; and GLYNN
 COUNTY, GEORGIA,

               Defendants.

                                          ORDER

       The Judgment of this Court in the above entitled action having been affirmed by the United

States Court of Appeals;

       IT IS HEREBY ORDERED that the Order of the Eleventh Circuit Court of Appeals is

made the Order of this Court.

       SO ORDERED, this 17th day of December, 2020.




                                     R. STAN BAKER
                                     UNITED STATES DISTRICT JUDGE
                                     SOUTHERN DISTRICT OF GEORGIA
